UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7236


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS G. TAYLOR, a/k/a Bo Taylor,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:13-cr-00316-LMB-1; 1:15-cv-00687-LMB)


Submitted:   February 25, 2016              Decided:    February 29, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas G. Taylor, Appellant Pro Se. Robert K. Coulter, Mark D.
Lytle, Assistant United States Attorneys, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas     G.     Taylor    seeks    to   appeal    the    district      court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion and

has filed a motion for appointment of counsel.                           The district

court’s order        is    not     appealable     unless   a    circuit   justice      or

judge     issues     a     certificate       of    appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a     substantial      showing       of    the   denial     of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Taylor has not made the requisite showing.                      Accordingly, we deny

Taylor’s motion for appointment of counsel, deny a certificate

of appealability, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.




                                                      DISMISSED




                                  3